United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1243
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Craig Michael Burns,                     *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: September 24, 2001
                                Filed: September 28, 2001
                                    ___________

Before McMILLIAN, LOKEN, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       Craig Burns pleaded guilty to manufacturing a firearm, in violation of 26 U.S.C.
§ 5861(f); conspiring against civil rights, in violation of 18 U.S.C. § 241; and
transporting a stolen motor vehicle in interstate commerce, in violation of 18 U.S.C.
§ 2312. The district court1 sentenced him to 168 months imprisonment and 3 years
supervised release. On appeal, Burns’s counsel has moved to withdraw under Anders
v. California, 386 U.S. 738 (1967).


      1
       The HONORABLE MARK W. BENNETT, Chief Judge, United States District
Court for the Northern District of Iowa.
       Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S.
75 (1988), we affirm the judgment of the district court, and we grant counsel’s motion
to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-